Citation Nr: 1431933	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  09-25 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for status post left shoulder labrum tear repair, prior to December 15, 2008. 

2.  Entitlement to an initial rating higher than 20 percent for status post left shoulder labrum tear repair, since February 1, 2009. 


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from March 2004 to August 2008. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

In December 2011, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issue of a rating higher than 20 percent since February 1, 2009 being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Status post left shoulder labrum tear repair more closely approximates to the criteria for a 20 percent rating, prior to December 15, 2008.  


CONCLUSION OF LAW

The criteria for a 20 percent rating for status post left shoulder labrum tear repair, prior to December 15, 2008, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5200-5203 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

The appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated and additional notice is not required.  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  A VA examination was conducted in June 2008; the record does not reflect that this examination was inadequate for rating purposes.  The rationale for the opinion provided is based on objective findings, reliable principles, and sound reasoning. 

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

The Veteran's left shoulder disability was assigned an initial 10 percent rating.  In December 2008, a temporary total evaluation was assigned based on the need for convalescence following left shoulder surgery, followed by a schedular 20 percent rating, from February 1, 2009.  

The evidence in February 2009, and upon which the increase to 20 percent was based is not dissimilar from the evidence in 2008.  For example, the June 2008 VA examiner determined that the Veteran's left shoulder chronic labrum tear had moderate to severe effects on many daily activities, and a November 2008 preoperative report reflects left shoulder abnormalities, pain on motion, and a positive Hawkins, Neer, and cross body test.  

The criteria for a rating higher than 20 percent for the left shoulder disability are not met at any time during the appeal, prior to December 15, 2008.  

The Veteran's left shoulder disability more closely approximates the criteria for a 20 percent rating, and no higher, prior to December 15, 2008.  A 20 percent rating for status post left shoulder labrum tear repair, prior to December 15, 2008, is warranted.  


ORDER

A 20 percent rating for status post left shoulder labrum tear repair, prior to December 15, 2008, is granted.  


REMAND

The Veteran's left shoulder disability is rated as 20 percent disabling.  The Veteran's most recent VA examination of the left shoulder for rating purposes was performed in January 2012.  Although the report of examination reflects that no imaging studies were conducted at the time of the examination, VA physical therapy records in June 2013 reflect severe osteoarthritis of the left shoulder.  

In addition, a June 2014 rating decision reflects that service connection for left biceps tendon release was granted, and that the Veteran underwent left shoulder arthroscopy with labral and subacromial debridement in May 2014.  The Veteran is to be afforded a new VA examination with respect to the current severity of his status post left shoulder labrum tear repair.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA shoulder examination by an appropriate medical professional.  The entire claim file, to include all electronic files, must be reviewed by the examiner.   

All indicated tests and studies, including range of motion studies in degrees, must be performed.  The examiner is to perform tests of joint motion against varying resistance.  The extent of any incoordination, weakened movement and excess fatigability on use must be described.  The examiner is to identify any objective evidence of pain and all functional loss due to pain.  The examiner is to specifically indicate the ranges of left shoulder motion performed without pain and the range of motion accompanied by pain.  The examiner is to express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups, and, if feasible, express this in terms of additional degrees of limitation of motion on repeated use or during flare-ups.  The examiner is also to provide an opinion concerning the impact of the service-connected left shoulder disability on the Veteran's ability to work.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

2.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


